                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *
                                              *
        v.                                    *        CRIMINAL NO. TDC-19-200
                                              *
ERIC EION MARQUES,                            *
                                              *
                Defendant                     *
                                              *
                                           *******
                  GOVERNMENT’S SECOND CONSENT MOTION TO
                  EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America, by its undersigned counsel, hereby moves that this Court

make a finding pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B) that time necessary for

discovery in this complex case and for the parties meaningfully to begin and engage in plea

discussions means that the ends of justice are served by continuing the trial date beyond the 70

day period normally required under 18 U.S.C. § 3161(c)(1), because the necessity for discovery

in this complicated child pornography case and for discussing a possible resolution to this case

without the need for trial outweighs the best interests of the public and the defendant in a speedy

trial. For the reasons set forth below, the Court should find that the parties need a longer period

than is normally afforded under the Speedy Trial Act for review of the pertinent records and trial

preparation, and for working together to try to resolve this case without the need for trial. As

detailed below, this is the parties’ second request to exclude time under the Speedy Trial Act.

       1.      This case arises out of an investigation involving the distribution and advertising

of child pornography between approximately July 24, 2008 and July 29, 2013. On April 17, 2019,

a grand jury sitting in the District of Maryland returned a four-count indictment charging

Defendant with (1) Conspiracy to Advertise Child Pornography; (2) Conspiracy to Distribute
Child Pornography; (3) Advertising Child Pornography; and (4) Distribution of Child

Pornography, all in violation of Title 18, United States Code, Sections 2251, 2252A, and 2.

       2.      The United States previously communicated to defense counsel the fact that

discovery in this matter is relatively voluminous, in the form of numerous computer hard drives,

email accounts, and a significant amount of child exploitation material. Because the Defendant’s

alleged conduct occurred overseas, a trial in this matter would also involve the coordination of

foreign evidence and witnesses. Some materials were also provided to the government in French

and had to be translated to be useful in discovery.

       3.      Given the nature of the discovery material, the government sought a protective

order in order to provide Rule 16 discovery. On May 22, 2019, the Court granted the parties’

consent motion for that protective order. As a result, significant discovery has now been provided

to defense counsel in this case.      The most recent round of discovery was provided on

approximately October 3, 2019. Government counsel is also working with defense counsel to

determine whether the government can provide assistance to defense counsel to make the

voluminous discovery provided more easily reviewable because defense counsel informed the

government that defense counsel does not have access to the document review database utilized

by the government. Also on October 3, 2019, the government provided a response to defense

counsel’s detailed discovery request. The government has also informed defense counsel that the

government is more than willing to set up an evidence review for the voluminous contraband child

pornography evidence available in this case because the government cannot provide a copy of

such materials to defense counsel.

       4.      Given that defense counsel just received significant additional discovery, defense

counsel cannot meaningfully prepare for trial or engage in plea discussions until the review of this




                                                 2
discovery is complete. Defense counsel has also made request for additional information that the

parties discussed with the Court on the status call on October 1, 2019 that the government may or

may not be able to provide to defense counsel based on the nature of the requested information.

The determination of whether such material can be provided is ongoing.

       5.      On May 8, 2019, the government filed a consent motion to exclude time under the

Speedy Trial Act. On May 13, 2019, the Court granted that motion and found that all of the time

between May 8, 2019 and August 8, 2019 were excluded from the calculations of time that had

expired under the Speedy Trial Act. On August 1, 2019, defense counsel filed a consent motion

for extension of time to file motions and to further toll the Speedy Trial clock to exclude time

between August 8, 2019 and February 1, 2020 in light of the case’s complexity and to allow

defense counsel adequate time to review discovery. On August 8, 2019, pursuant to the schedule

for the filing of pretrial motions originally set by the Court, defense counsel filed an Omnibus

Motion to Suppress Evidence under seal (ECF 42) as well as a motion for leave to amend,

supplement, withdraw, or file additional motions (ECF 43). Those motions are still pending before

the Court, which further provides a basis for tolling the Speedy Trial clock under 18 U.S.C.

§ 3161(h)(1)(D).

       6.      On August 9, 2019, the Court issued a paperless order (ECF 44) granting in part

and denying in part the motion for extension of time to file motions and toll the Speedy Trial clock

(ECF 40). In its order, the Court tolled the Speedy Trial clock through September 18, 2019 and

scheduled a status call for that date. On September 17, 2019, the Court rescheduled the status call

to October 1, 2019 but did not make any further rulings on Speedy Trial tolling.

       7.      On October 1, 2019, the parties had a status call with the Court. During that call,

the Court ordered discovery to be produced by December 1, 2019 and set a deadline for the filing




                                                 3
of further motions for January 6, 2020. The Court further indicated that it would agree to sign an

order further tolling of the Speedy Trial clock through January 6, 2020 – the date pretrial motions

are currently due.

        8.      As discussed during the initial status call on October 1, 2019, in light of the

complexity of the case, the relatively large amount of discovery, the possibility of plea

negotiations, and the relevant scheduling parameters, it is clear that the 70 days contemplated by

the Speedy Trial Act for discovery, pre-trial motions, and trial preparation will be inadequate.

Counsel for Defendant, Brendan A. Hurson, Esq. has reviewed this motion, and authorized the

government to state to the Court that he agrees that the Speedy Trial Act should be further tolled.

        9.      For the foregoing reasons, the government requests that the Court find that the

interests of justice require a reasonable period of additional time to be excluded from the Speedy

Trial clock pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B) because it is in the interests of

justice for defense counsel to have a period of time to study recently received discovery and for

the government to determine whether it can provide any additional discovery in this complex case.

It is in the interests of justice for the parties to have beyond 70 days to review discovery, prepare

the case for trial, and to engage in plea discussions with a view towards attempting to resolve this

case without the need for trial. 1


        1
          In addition, several courts have held that time occupied with plea negotiations may
appropriately be treated as one of the other unspecified “proceedings involving the defendant”
that can serve as a basis for excluding time under the Speedy Trial clock pursuant to section
3161(h)(1). Thus, in United States v. Montoya, 827 F.2d 143, 150 (7th Cir. 1987), the Seventh
Circuit expressly held that “[t]he plea bargaining process can also qualify as one of many ‘other
proceedings’ under the generic exclusion of section 3161(h)(1) . . . . [N]egotiating a plea bargain
could be considered a proceeding other than trial, or preparation for trial, that qualifies for the
exclusion.” The Eighth Circuit reached the same conclusion in United States v. Van Sommeren,
118 F.2d 1214, 1218 (8th Cir. 1997), where it held that “we exclude the plea negotiations as a
‘proceeding involving defendant’ under section 3161(h)(1).” See also United States v. Bowers,
834 F.2d 607, 610 (6th Cir. 1987) (same). But see United States v. Ramirez-Cortez, 213 F.2d


                                                 4
       10.     For all of the above-stated reasons, the government, with the consent of defense

counsel, requests that the Court issue an order directing the further tolling of the Speedy Trial

clock form September 18, 2019 through January 6, 2020.

       For the convenience of the Court a proposed order is attached.

                                             Respectfully submitted,


                                             ROBERT K. HUR
                                             UNITED STATES ATTORNEY

                                     By:     _________/s/________________
                                             Kristi N. O’Malley
                                             Thomas M. Sullivan

Dated: October 16, 2019


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have, this 16th day of October 2019, caused a copy of the

foregoing Government’s Consent Motion to Exclude Time Under the Speedy Trial Act to be

delivered by CM/ECF to all counsel of record.


                                                     _______/s/_________________
                                                     Kristi N. O’Malley
                                                     Assistant United States Attorney




1348, 1352 (9th Cir. 1983) (holding that negotiation of a plea agreement is not one of the factors
supporting exclusion under the Speedy Trial Act).


                                                5
